 PARIS MANUFACTURING COMPANY15All our employees are free to become,remain,or to refrain from becoming orremaining members of the above-named or any other labor organization exceptto the extent that such a Light may be affected by an agreement in conformity withSection 8(a)(3) of the National Labor Relations Act.FREDERICKSTEEL COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, Room 2023,Federal Office Building, 550 Main Street, Cincinnati, Ohio, Telephone No. 381-2200,if they have any question concerning this notice or compliance with its provisions.ParisManufacturingCompanyandUnited Furniture Workersof America,AFL-CIO.Case No. 1-CA-43492. October 20, 1964DECISION AND ORDEROn March 25, 1964, Trial Examiner Eugene E. Dixon issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Decision.There-after, the General Counsel and the Respondent filed exceptions tothe Decision with supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Decision,the exceptions and briefs, and the entire record in this case, and herebyadopts the Trial Examiner's findings, conclusions, and recommenda-tions,with the following modifications.'iWe find It unnecessary to pass upon the Trial Examiner's 8 (a) (1)finding based onthe notice posted by the Respondent on September 16, 1963, warning its employees againstattending a special union meeting scheduled during working hours off the Employer'spremises.The Trial Examiner inadvertently omitted the customary paragraph entitled "TheRemedy" from his Decision.Accordingly,we shall incorporate herein the followingremedial language: "Having found that the Company has engagedin and is engaging incertain unfair labor practices affecting commerce,the Board will order that it cease anddesist therefrom,and take certain affirmative action In order to effectuate the policies ofthe Act."149 NLRB No. 8. 16DECISIONSOF NATIONALLABOR RELATIONS BOARD'ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts, as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, ParisManufacturing Company, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136), herein called the Act, was heard at Lewiston, Maine,on January 22, 1964, pursuant to due notice.A complaint, issued by the representa-tive of the General Counsel for the National Labor Relations Board (herein called-theGeneral Counsel and the Board) on December 2, 1963 (as amended at thehearing), and based upon charges filed by United Furniture Workers of America,AFL-CIO (herein called the Union), on October 18, 1963, alleged that ParisManufacturing Company, the Respondent herein, had engaged in and was engag-ing in unfair labor practices in violation of Section 8(a)(1) and (5) of the Actby threatening economic reprisals against its employees for engaging in unionactivities and by refusing to bargain with the duly designated collective-bargainingagent of the employees.In its dulyfiledanswer, Respondent denied the commission of any unfair laborpractices.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.-RESPONDENT'S BUSINESS-ParisManufacturing Company is,, and has -been at all times material herein, ' acorporation duly organized under and existing by virtue of the laws of the StateofMaine.At all times material- it' has maintained its principal office and placeof business in South Paris, Maine,and has been continuously engaged at said plantin the manufacture, sale, and distribution of furniture, sporting goods, and relatedproducts.In the course and conduct of its business it has continuously caused largequantities of lumber and related materials used by it in the manufacture of furni-ture and sporting goods to be purchased and transported in interstate commercefrom and through various States of the United States other than the State of Maineand has caused substantial quantities of furniture and sporting goods to be soldand transported from said plant in interstate commerce to States of the UnitedStates other than the State of Maine.During the year preceding the issuance ofthe complaint in the course and conduct of its business it purchased, transferred, anddelivered to its South Paris plant lumber and related materials valued in excessof $50,000 directly from States of the United States other than the State of Maine.During the same period of time in the course and conduct of its business operationsitmanufactured, sold, and distributed at said South Paris plant furniture and sport-ing goods valued in excess of $50,000 which products were shipped from saidplant directly to States of the United States other than the State of Maine.ParisManufacturing Company is and has been engaged in commerce within the meaningof the Act.R. THE LABOR ORGANIZATION--'United Furniture Workers of America, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) ofthe Act. ,III.THE UNFAIR LABOR PRACTICESA. Section8(a)(5)On November 5, 1962, the Union was certified by the Board as the collective-bargaining agent of an appropriate unit of Respondent's employees.'On Jan-1The unit was composed of all production and maintenance employees of Respondentemployed at its South Paris plant, including all seasonal employees and the Lawrencewarehousing employees, exclusive of office clerical employees, guards, watchmen, pro-fessional employees,and all supervisors as defined in Section2(11) of the Act. PARIS MANUFACTURING COMPANY17uary 22 the first collective-bargaining meeting between the Company and the Uniontook place.The Union submitted a proposed contract providing for a wage in-crease and presumably other concessions of a monetary value.The Companyimmediately made it clear that because of its bad financial condition it could agreeto no provisions which would cost it any money no matter how small in amount.The Union, in accordance with its usual practice, indicated it was interested firstin disposing of the nonmonetary matters in any event.Accordingly, there followeda discussion of the Union's nonmonetary proposals.There is a conflict in theevidence whether the Company at this time offered the Union an opportunity toexamine its books for the purpose of verifying the truth of the Company's claimedfinancial straits.Whether it did or not on this occasion is immaterial,2 since it isclear that if it was not done in this meeting it was done in the next.The next meeting took place on February 5.The Company reiterated the posi-tion it took in the first meeting, this time quoting figures in support of its contentions.Again the Company offered to let the Union have its books audited by an independentaccountant not connected with the Union.Apparently the union negotiators firstdemurred on the matter of an audit on the grounds there were still nonmonetarymatters to be resolved, but then agreed that they would secure an auditor and availthemselves of the Company's offer.Thereafter, onMarch 19 the Company's attorney, Erwin Isaacson, wrote theUnion's spokesman, International Representative Francis O'Connor, as follows:As you will recall, at our last bargaining session, we agreed that the unionwould take steps to procure an audit of the Company's financial condition byan independent accountant.I assume that you have taken steps to set this procedure in motion, in ac-cordance with our discussion. I think we are both agreed that such anexamination should precede further discussion on the issues involved.On March 28 O'Connor wrote the Company advising that:The Union has obtained the services of an accountant to audit the Com-pany's financial condition.The accountant's name is:Mr. Thomas Tighe10 Rand RoadSalem,Mass.Tel: Pioneer 4-0512Mr. Tighe will be in touch with you to set a date for a visit to South Paristo examine the Company's books.On April 1, on plain paper with no letterhead, Tighe wrote the Company witha copy to O'Connor as follows:As you know, the United Furniture Workers of America, District #1, unionhas invited me to audit the Paris Manufacturing Co. books in order to deter-mine the company's financial condition relative to the negotiations being carriedout by the union and management.Please advise, at your convenience, a date so that I may plan a schedule forthis undertaking.Thanking you, and looking forward to making your acquaint-ance,Iam ... .On April 9Isaacsonwrote O'Connor saying he had received Tighe's letter.Hepointed out that their "arrangement was that the books must be audited by a PublicAccountant" and went on to say that after investigating Tighe's credentials they wereunable to "find him listed as a Public Accountant in Salem, Mass., or registered asan accountant with the American Institute of Accountants."He stated further:Apparently,Mr. Tighe is not engaged in public accountant[ing] at all. Itis entirely possible that he may have [an] accounting background, but this cer-tainlywould not fulfill the agreement which we discussed at our meeting to-gether.When the question of an accountant was being discussed at the meet-ing, it was suggested that you could be put in touch with a list of independentpublic accountants here in Maine, or Massachusetts, through lists to be se-cured from your regular union auditor. I assumed that this was the procedure2 Although I am inclined to believe that it did in view of the fact that even in thecampaign period before the election the Company had made such an offer to the employees.That offer had been made to counter union charges that the Company was "milking offthe profit through high salaries and high expense accounts"770-076-65-vol. 1493 1$DECISIONSOF NATIONALLABOR RELATIONS BOARDyou were going to follow.However, it does not appearthatMr.Tighe is apublic accountant.Our proposal was intended to secure the services of anindependent public accountant engaged in the general practice of accounting,who would be neutral in his examination of the Company's financial records.On April 10,O'Connor wrote Isaacson as follows:This will acknowledge your letter of April 9 regarding the matter of examin-ing the books of the above-mentioned company.I note that you object to Mr.Thomas Tighe examining the books of the Com-pany in accordance with the Company's offer to the Union that we accepted.While I do not know Mr. Tighe,personally,other than my telephone conversa-tion,we are satisfied that he is competent to perform the type of examinationthat will be satisfactory to us.The Company made an offer to the Union to examine the Company's books.The Union accepted this offer. If we are to proceed then we will have to pro-ceed on the basis of the person selected by the Union,who does not work fortheUnion,having the right to make a complete and extensive examination ofthe books.If the Company is going to lay down certain conditions underwhich they will permit the Union to examine the Company's books then theCompany's offer is meaningless and our acceptance to examine the books underthose conditions would have to be withdrawn and we would proceedforthwithwith negotiations without the examination of the Company's books.May I also point out to you that most accountants,and this includes Mr.Tighe, are extremely busy this time of the year with tax returns.Mr. Tighe did,however,agree to accommodate us and conduct an examination of the Com-pany's books at the Company's plant in South Paris,Maine.We would, there-fore, like to proceed,as promptly as possible,with Mr.Tighe's examination ofthe books.On April 18,O'Connor wrote Isaacson as follows:A great deal of time has elapsed since our last negotiating session-I wouldtherefore,suggest we meet Monday,April 29,at 4:00 p.m. to conduct contractnegotiations.If the above time and date is satisfactory will you please confirm?On April 25,Isaacson's office wrote O'Connor as follows:Mr. Ervin Isaacson is ill and will be out of the office for a short period.Hewill be in touch with you as soon as he returns.On June 4 the parties met again for negotiation with representatives from the Stateand Federal Mediation Services present.The Company took the position that it wasuseless to proceed in view of the Union's failure to have an audit made. The Unionprotested that it had procured the services of Tighe who,although not an accountant,had "done this particular type of work" and was satisfactory to the Union.O'Connoralso pointed out that they had tried to get a public accountant but that it was diffi-cult, particularly at the height of the "tax season."After caucuses with both sides, the conciliators were of the opinion it was futileto try to go on in the absence of an audit and recommended a couple of auditing firmsto the Union.The result was the Union's letter to the Company of June 6 tellingof the retaining of the accounting firm of Millit,Rittenhouse and Dresser of Portlandfor the purpose of making the audit.On June 9 Isaacson wrote the accounting firm confirming the audit and discussingthe procedure.Under covering letter of August 19, the auditors submitted their re-port to the Union.On or about September 1, without discussion with or notice to the Union, theCompany posted on its various bulletin boards the following notice to all employees:(1)Wage adjustmentEffective September 2, 1963,all production and maintenance employees willreceive a 100 per hour wage increase.This adjustment is in conformity withthe newly established Federal Wage-Hour Law establishing a minimum hourlyrate of $1.25 per hour.Howard Bernard, General Manager PARISMANUFACTURING COMPANY19The wage increase went into effect as provided in the notice. Just prior to the raiseapproximately 47 percent of the employees (the exact number was 81) were being paid$1.25 an hour or above.On September 12 another meeting of the parties took place with the conciliatorspresent.At this time the Company asked the Union to join the Company in presentingthe results of the audit to the employees.The Union refused. In this connection,however, the Union questioned the Company's having given the 10-cent raise if itwas in such bad financial condition.The Company asked if the Union had any objec-tion to the raise and if the Union wanted the Company to take it back .3 After acaucus or caucuses with the conciliators it was decided to go over the contract again-presumably the nonmonetary matters.A few minor points were agreed upon.At the termination of this meeting O'Connor announced to the Company that theentire shop would be called to a meeting at 7 a.m. on September 17 to report on thestatus of the negotiations and to get instructions thereon.Seven o'clock was theCompany's starting time.On September 16 the Company posted the following notice to its employees:To our employees:We have been notified that a special Union Meeting has been called for 7:00A.M. Tuesday Morning, September 17.While the Company obviously cannot interfere with meetings by its employeesoutside of regularly scheduled working hours, the meeting called for 7 A.M.Tuesday moaning is an unauthorized work stoppage. It is absolutelyILLEGALandIMPROPERby standards of the National Labor Relations Board.We wish to notify, in advance, any employee who attends such a meeting thatthey are subject to disciplinary action.The Company, by this notice, is advising all of its employees that regularworking hours, commencing at 7:00 A.M. will be enforced on Tuesday, Septem-ber 17.We expect all employees to be present at starting time as usual.PARIS MFG., Co.Howard BernardThe meeting which had been called by the Union was never held. It was canceledby Shop Chairman Sampson just before 7 a.m, on the 17th because of the wide-spread fear of attendance generated by the Company's warning of September 16.On October 17 the next and last meeting between the parties took place.Atthis time therewas only oneemployee member of the union negotiating commit-tee presentwho had attended the rest of the meetings, the others were all new.At this meeting, the Company indicated that it felt that the Unionno longer repre-sented a majority of the employees and for that reason refused to continue negotia-tions.A caucus with the Company by the conciliators failed to change the pictureand themeeting endedon this note.On October18, asnoted, the Union filedunfair labor practice charges.Contentions and Conclusions as to the Refusal To BargainThe General Counsel contends that "the entirecourse of conduct of the Respond-ent . . . shows that the Respondent was bargaining with the Union in bad faith"and he points specifically as indications thereof (and as independent violations ofSection 8(a)(5)) to (1) Respondent's refusal in the June 4 meeting to bargainbecause of the Union's failure to secure an auditor; (2) the announcement and grant-ing of thewage increasein September without notice or consultation with the Union;and (3) ,the outright refusal to bargain with the Unionat theOctober 1963 meet-ing" on the groundsthat the Union no longer represented the employees.In substance,I agree withthe General Counsel that Respondent did not bargainwith the Union in good faith as required by Section 8(a) (5) and (d) of the Act.8 The Company's vice president and general manager testified credibly that the Unionwas asked if it had any objections to the raise.Ralph Sampson, a former employee andmember of the negotiating committee, testified credibly that the Company asked also ifthe Union wanted the Company to rescind the raise.He also testified that the Unionmade no "formal objection" to it. 20DECISIONSOF NATIONALLABOR RELATIONS BOARDAs the General Counsel points out, at the time of the June meeting there werestillnonmonetarymatters tobe discussed and resolved.Evenassumingthat theUnion had agreed toforgoall furthernegotiationsuntil an audit had been secured,4it seemstome that with nonmonetary matters still left unsolved it was within itsrights to rescindthis agreementand request that negotiations continue on such mat-ters as were not affected by the lackof anaudit.When the Union took the initiativein arranginga meetingunder the above circumstances it should have been obviousto Respondent that the Union was rescinding its agreement in that respect and itshould have bargained on the nonmonetary matters.I appreciate the logic of Respondent's position that the increase in the Fair LaborStandards Act minimum wage from $1.15 to $1.25 per hour required an across-the-board of10 cents anhour to avoid confusion or the creation of inequities.Butsuch economicnecessitywould not excuse Respondent from its obligation to firstdiscuss the matter with the Union-particularly here where Respondent had fromthe beginning claimed that it was absolutely impossible for it to assume even theslightest increasein itsmonetary costs.This action on its face and independentof any other evidence was a violation of Section 8(a)(5) of the Act.5That theUnion did not object to the raise after learning about it or ask that it be rescinded isno defense.Moreover,it isindicative of Respondent's overall bad faith here.The theory of the harm in such unilateral action by an employer is that it is boundto downgrade the Union in the eyes of the employeesas aneffective bargaining agentfor them.Herethe validity of the theory is demonstrated.Hardly 6 weeks afterthe unilateralwage increasewas made, the Respondent is able to point to evidenceof defection from the Union which it claims absolves it from the requirement anylonger to recognizethe Union on the grounds that the Union no longer representeda majorityof the employees.If the Union at that point actually had lost the majority support of the employeesitwas because of the conduct of the employer which started with Respondent'srefusal to discussthe nonmonetary matters in the June meeting and was furtheraugmented by Respondent'sfailure todiscusswith the Union the wage increaseprior toits announcementand effectuation.And the coup de grace in this respectwas delivered by Respondent when it effectivelyforestalledthe union meeting sched-uled forSeptember17 by the threat of disciplinary action which I find below tohave been a violationof Section8 (a) (1) of the Act.6B. Section 8(a)(1)Independent of the foregoingevidence of Respondent's interference with the rightsof itsemployeesunder the Act,7 the evidence shows the following:Accordingto the undeniedand credited testimony of former employee and ShopChairmanRalph Sampson,about a week after the union election he was calledinto the office of Plant Superintendent Joseph Barrett.Barrett locked the door;then he toldSampson,"I understand there's been an electionand you've been electedshop chairmanor somethingor other. It's the Company's position until we have acontractyou are no differentthan any other worker and if you are caught talkingto anyone or in any partof the mill thatisn't connectedwith your job, then yougo out thedoor."Sampson hadnever had such a warning before although hehad previouslyengaged inboth types of conduct now prohibited.Sampson further testified that aboutthemiddle of August his then foreman,Gene Coffman,who was resigningin a few days, informed him that Barrett hadtold him totell Sampsonthat he would have been picked as the new foreman of ithad it notbeen for his union connection.'In this connection it may be that each side was sincerely convinced of the accuracyof its position as to the effect of securing an audit on further negotiations'N L.R B.v.Beane Katz,etc.,d/b/a Williamsburg Steel Products Co.,369 U.S. 736;Insulating Fabricators,Inc., Southern Division,144 NLRB 1325."In any event, with or without fault on its part, Respondent was required to bargainwith the Union during the certification year.Ray Brooks v. N.L.R B.,348 U.S. 9611 agree with the General Counsel and find that Respondent's threat of September 16to impose disciplinary action on employees for attending a union meeting during workinghours was also a violation of Section 8(a) (1) of the Act. It is clear here that this wasnot meant to be a pointless harassment of Respondent which it had no possibility ofmeeting as inPersonal Products Corporation,108 NLRB 1129, but was for the purposeof informing the employees of the status of the negotiations and to get their instructionswhich purpose was made clear to the Respondent.The other authorities relied on byRespondent in this connection are likewise not in point. PARIS MANUFACTURING COMPANY21As to this matterBarrett testifiedthat he did not "recall telling Mr. Coffman totake any suchmessage toMr. Sampson."He further testified that before the unioncampaign Sampson had been considered for assistant foreman and that anotheremployee,Homer Burke,had been chosen.When Coffman left, Sampson wasnot considered for his job because it could be "automatically" assumed that as as-sistant foremanBurke would become foreman.Although Coffman was present in the hearing room and available to Respondent,he was notcalled as a witness.I credit Sampson's testimony and find that by Coff-man's message to SampsonRespondent engaged in unfair labor practices withinthe meaning of Section8(a) (1) of the Act .8Upon the basis of the foregoing findings of fact, and upon the entire record in thiscase, Imake the following:CONCLUSIONS OF LAW1.ParisManufacturing Companyis engagedin commerce within the meaningof Section 2(6) and (7) of the Act.2.United FurnitureWorkers of America, AFL-CIO, is a labor organizationwithin themeaning ofSection 2(5) of the Act.3.All production and maintenance employees of the Paris Manufacturing Com-pany employed at its South Paris plant, including all seasonal employees and theLawrence warehousing employees, exclusive of office clerical employees, guards,watchmen, professional employees, and all supervisors as defined in Section 2(11)of the Act, constitute an appropriate bargaining unit within the meaning of Section9(b) of the Act.4.By refusing to bargain in good faith with the above Union as representativeof the employees in the above bargaining unit, Paris Manufacturing Company hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(5) of the Act.5.By the foregoing conduct and by threatening the employees with economicreprisals because of their union activities, Respondent did interfere with, restrain,and coerce and is interfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act and thereby did engage in andisengaging in unfair labor practices within the meaning of Section 8(a)(1) ofthe Act.6.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this proceeding, I recommend that the Respondent Paris Manu-facturing Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusingto bargain collectively in good faith with the Union as to wages,hours,and otherterms and conditions of employment covering employees in theunit herein found appropriate.(b)Grantingunilateral wage increasesor taking other unilateral action on mat-tersabout whichithas anobligation to bargain with the Union under the Act.(c)Threateningitsemployeeswith economic reprisals for engaging in unionactivities.(d) In any like or related manner interferingwith, restraining or coercing em-ployees inthe exerciseof the right under Section 7 of the Act.2. Take the following affirmative action which appears necessary and appropriate toeffectuate the policies of the Act:(a)Upon request, bargain collectively with the Union as the representative of itsemployees in the appropriateunit ingood faith and ina sincereeffort to reachagreement and embody in a written and signed memorandum any understandingreached.6 Barrett's locked-door remarks to Sampson are not found to be a similar violation be-cause they were made more than 6 months before the charges were filed and were barredas unfair labor practices by Section 10(b) of the ActThey do serve, however, to demon-strate Respondent's illegal opposition to the Union. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its SouthParis,Maine, plant,copiesof the attached notice marked"Appendix." 9Copiesof said notice,to be furnished by the Regional Director forRegion 1,shall, after being duly signed by a representative of the Respondent, beposted by it immediately upon receipt thereof, and be maintained for a period of60 consecutive days thereafter,in conspicuousplaces, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 1, in writing, within 20 days fromthe date of receipt of this Decision, what steps it has taken to comply herewith.ioIt isrecommended that unless, within the aforesaid 20-day period the Respondentnotifies the Regional Director, in writing, that it will comply with the RecommendedOrder herein, the National Labor Relations Board issue an order requiring Respondentto take the action recommended.U If this Recommended Order is adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the notice. If the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words "a Decreeof the United States Court of Appeals, Enforcing an Order" for the words "a Decisionand Order "io If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for Region 1, In writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of theNational LaborRelations Board,and in order to effectuate the policies of the NationalLabor Rela-tionsAct, we herebynotify our employees that:WE WILL NOT refuse to bargain collectively withUnitedFurniture Workers ofAmerica,AFL-CIO,as the exclusive representative of the employees in thebargaining unit described below.WE WILL NOTgrant unilateral wage increases or take other unilateral actionon matters about which we have an obligation to bargain with the above Unionunder the National Labor Relations Act, as amended.WE WILL NOTthreaten our employees with economic reprisals for engagingin union activities.WE WILL NOTin any like or related manner interferewith,restrain,or coerceemployees in the exercise of the rights guaranteed them in Section7 of saidAct.WE WILL,upon request,bargain with the above-named Union,as the exclusiverepresentative of all the employees in the bargaining unit described below withrespect to rates of pay,wages, hours of employment,and other conditions ofemployment,and, if an understanding is reached,embody such an understandingin a signed agreement.The bargaining unit is:All production and maintenance employees of our South Paris plant, in-cluding all seasonal employees and Lawrence warehousing employees, ex-clusive of office clerical employees,guards,watchmen,professional em-ployees, and all supervisors.PARISMANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 24 SchoolStreet, Boston,Massachusetts, Telephone No. 523-8100, if they have any questionsconcerning this notice or compliance with its provisions.